915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karey SLEDGE and Jean Sledge, Plaintiffs-Appellants,v.WARNER-LAMBERT COMPANY, Defendant-Appellee.
No. 89-2135.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

Before KEITH and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge.*
PER CURIAM:


1
Karey and Jean Sledge appeal from the district court's September 18, 1989 final judgment granting Warner-Lambert Company's motion for directed verdict.


2
Having carefully considered the record and arguments presented in the briefs and orally, we find no error warranting reversal.  Therefore, we AFFIRM the order of the Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his July 19, 1989 and August 22, 1989 memoranda and orders, as well as his oral opinion rendered on September 18, 1989.  See Transcript at 1203-26 (Sledge v. Warner-Lambert Company, No. 88-73433 (E.D. Mich.  Sept. 18, 1989) (granting motion for directed verdict)).



*
 The Honorable William K. Thomas, United States District Judge for the Northern District of Ohio, sitting by designation